UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1309


ZHI-MING LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 20, 2009                 Decided:   March 31, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, P.C., New York, New York, for
Petitioner.    Gregory G. Katsas, Assistant Attorney General,
Carol Federighi, Senior Litigation Counsel, Jonathan Robbins,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Zhi-Ming Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration          judge’s           denial        of     his    requests        for   asylum,

withholding         of     removal,       and    protection          under    the     Convention

Against Torture.

                  Before    this       court,    Lin       challenges       the    determination

that he failed to establish his eligibility for asylum.                                        To

obtain       reversal       of     a    determination             denying    eligibility       for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                             INS v. Elias-Zacarias, 502

U.S.       478,    483-84    (1992).            We       have   reviewed     the    evidence   of

record and conclude that Lin fails to show that the evidence

compels a contrary result.                       Accordingly, we cannot grant the

relief that he seeks. ∗

                  Additionally, we uphold the denial of Lin’s request

for withholding of removal.                      “Because the burden of proof for

withholding of removal is higher than for asylum--even though

       ∗
       In upholding the denial of asylum relief, we specifically
reject Lin’s claim that the immigration judge unreasonably
relied on a letter from his former counsel and find that
consideration of the letter was not fundamentally unfair.    See
Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).



                                                     2
the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                      Because Lin failed to show

that    he   is   eligible     for    asylum,          he   cannot   meet     the    higher

standard for withholding of removal.

              We also find that substantial evidence supports the

finding that Lin failed to meet the standard for relief under

the    Convention      Against    Torture.             To   obtain   such     relief,     an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”         8 C.F.R. § 1208.16(c)(2) (2008).                 We find that Lin

failed   to    make    the    requisite      showing        before    the     immigration

court.

              Accordingly,       we   deny       the    petition     for     review.      We

dispense      with     oral   argument       because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             3